Case 8:15-cv-00011-TPB-CPT Document 146-21 Filed 12/20/19 Page 1 of 7 PagelD 1656

oxebridge site:elsmar.com Q

Web Images Videos News

All Regions ¥ Safe Search: Off ¥ Any Time ¥

Showing results from: elsmarcom All Results

The Elsmar Cove Discussions
fh https://elsmar.com/elsmarqualityforum/

The Elsmar Cove Business Standards Discussions. Information Technology used in
medicine including includes topics (which are used interchangeably sometimes) such as
medical Information technology, medical software (software used in healthcare) and health
informatics, including Health Information and Communications Technology (ICT).

INTERNAL AUDIT REPORT - elsmar.com
fh https://elsmar.com/elsmarqualityforum/attachments/internal-audit-report-9001-2000-i...

Title: INTERNAL AUDIT REPORT Author: Christopher Paris Last modified by: Christopher
Paris Created Date: 5/5/2003 3:03:00 AM Company: Oxebridge Quality Resources

The Elsmar Cove Search Page
| https://elsmar.com/search.html

You can search the Elsmar Cove web site from this page.

Attachment Listing - elsmar.com
a https://elsmar.com/elsmarqualityforum/attach-list/

Posted in Forum ISO 9000, ISO 9001, and ISO 9004 Quality Management Systems
Standards (View parent thread): Yesterday at 12:52 AM

Elsmar - Risk Analysis, Quality Assurance, ISO 9001 and...
fi https://elsmar.com

The Elsmar Cove Mission To be a Free Business Standards Compliance and Business
Systems Information Resource to Quality Assurance, Engineering and Management
Professionals. People Helping Each Other since 1996!

Attachment Listing - elsmar.com
Bp https://elsmar.com/elsmarqualityforum/attach-list/?criteria=4th+edition

Bob Doering's Blog Post Series mainly related to SPC in Precision Machining

Attachment Listing - elsmar.com
fl https://elsmar.com/elsmarqualityforum/attach-list/?criteria=documenttlist

Posted in Forum ISO 9000, ISO 9001, and ISO 9004 Quality Management Systems
Standards (View parent thread); Saturday at 12:52 AM

Attachment Listing - elsmar.com
a https://elsmar.com/elsmarqualityforum/attach-list/?criteria=nonconforming

Informational The ANSM decides, as a precautionary measure, to withdraw from the
market macrotextured breast implants and breast implants with polyurethane-coated s

Measurement Standards Traceable to International or National...
a https://elsmar.com/elsmarqualityforum/threads/measurement-standards-traceable-to-...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Document Control of Electronic Forms | The Elsmar Cove Discussio...
BE https://elsmar.com/elsmarqualityforum/threads/document-control-of-electronic-forms....

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

How many of you use ‘Accounting’ software? Do you have a Budget?
BE https://elsmar.com/elsmarqualityforum/threads/how-many-of-you-use-accounting-soft...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

What is in an ESD Check List? | The Elsmar Cove Discussions
Bp https://elsmar.com/elsmarqualityforum/threads/what-is-in-an-esd-check-list.3075/

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to have "Fake News" posted. Elsmar has never been sued.

Wikipedia to go dark on Wednesday in protest of US anti-piracy bills

fl https://elsmar.com/elsmarqualityforum/threads/wikipedia-to-go-dark-on-wednesday-i...

Privacy, simplified. ¥

wW v
Chris Paris Oxebridge Fake "News' - Note that Cagsi@@bey.66018- PEGE? Ee TAYE SEiled 12/20/19 Page 2 of 7 PagelD 1657
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Mission for processing Customer Complaints
fl https://elsmar.com/elsmarqualityforum/threads/mission-for-processing-customer-com...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

How to Audit a Quantity Surveying Consultancy

fi https://elsmar.com/elsmarqualityforum/threads/how-to-audit-a-quantity-surveying-con...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Attachment browser | The Elsmar Cove Discussions
a https://elsmar.com/elsmarqualityforum/threads/tampons-medical-device-or-not.5743...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Poka-Yoke in Process FMEA (PFMEA) - Which column? | Page 2

a https://elsmar.com/elsmarqualityforum/threads/poka-yoke-in-process-fmea-pfmea-wh...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

AS9100 D Counterfeit Prevention Program - We just service parts
BE https://elsmar.com/elsmarqualityforum/threads/as9100-d-counterfeit-prevention-prog...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

A2LA is withdrawing from signatory status in NACLA

Bp https://elsmar.com/elsmarqualityforum/threads/a2la-is-withdrawing-from-signatory-sta...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Attachment browser | The Elsmar Cove Discussions
fi https://elsmar.com/elsmarqualityforum/threads/itar-compliance-requirements-for-forei...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News" posted. Elsmar has never been sued.

Thanksgiving - 2018
fl https://elsmar.com/elsmarqualityforum/threads/thanksgiving-2018.74489/

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Regulatory Plan / Strategy Template? | The Elsmar Cove Discussions
a https://elsmar.com/elsmarqualityforum/threads/regulatory-plan-strategy-template.409...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Google Chrome Internet Browser - Any Google Chrome users?
a https://elsmar.com/elsmarqualityforum/threads/google-chrome-internet-browser-any-...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

IEST - Voting member - US TAG to TC 229 - Nanotechnology

Bp https://elsmar.com/elsmarqualityforum/threads/iest-voting-member-us-tag-to-tc-229-n...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Construction Contingency Refund? | The Elsmar Cove Discussions
fh https://elsmar.com/elsmarqualityforum/threads/construction-contingency-refund. 5881...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Attachment browser | The Elsmar Cove Discussions
fl https://elsmar.com/elsmarqualityforum/threads/pharmaceutical-validation-protocol-list...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Gage R&R on a Length Gage Made In-House

a https://elsmar.com/elsmarqualityforum/threads/gage-r-r-on-a-length-gage-made-in-ho...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.
Risk Management Report as per MD Rebteengiqveopq12TRB-CPT Document 146-21 Filed 12/20/19 Page 3 of 7 PagelD 1658
fi https://elsmar.com/elsmarqualityforum/threads/risk-management-report-as-per-mdr-r...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Attachment browser | The Elsmar Cove Discussions
a https://elsmar.com/elsmarqualityforum/threads/new-list-of-mdd-harmonized-standard...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Attachment browser | The Elsmar Cove Discussions
a https://elsmar.com/elsmarqualityforum/threads/performing-a-gage-r-r-study-with-minit...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Attachment browser | The Elsmar Cove Discussions
Bp https://elsmar.com/elsmarqualityforum/threads/iso-17025-or-isO-9001-training-proced...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Selective Application of AS9100 by Requirement

fi https://elsmar.com/elsmarqualityforum/threads/selective-application-of-as9100-by-re...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Design Input & Output in Stages - Overkill?

fi https://elsmar.com/elsmarqualityforum/threads/design-input-output-in-stages-overkill....

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

EOQ (Economic Order Quantity) - Use for managing Customer Ord...

a https://elsmar.com/elsmarqualityforum/threads/eoq-economic-order-quantity-use-for-...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Attachment browser | The Elsmar Cove Discussions
a https://elsmar.com/elsmarqualityforum/threads/can-anyone-share-a-completed-gage-...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Listing of Similar Medical Devices approved by CE NB

BE https://elsmar.com/elsmarqualityforum/threads/listing-of-similar-medical-devices-appr...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Attachment browser | The Elsmar Cove Discussions
a https://elsmar.com/elsmarqualityforum/threads/iaqg-general-assembly-forum-anybod...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Hello Everybody can you please tell me what is Bulls Eye productio...
fi https://elsmar.com/elsmarqualityforum/threads/what-is-bulls-eye-production.16065/

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

ISO 1/020 Quality Manual for Inspection Bodies

fi https://elsmar.com/elsmarqualityforum/threads/iso-17020-quality-manual-for-inspectio...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to have "Fake News" posted. Elsmar has never been sued.

|am looking for an english translation of Chinese standard JB/T 66...
fl https://elsmar.com/elsmarqualityforum/threads/i-am-looking-for-an-english-translation...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

How do you approach electronic product localization?
a https://elsmar.com/elsmarqualityforum/threads/how-do-you-approach-electronic-prod...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.
fe =ottps://elsmar.com elsmarqualityrorum/threaas; wnat-is-ens000-1-stanaara-apout.404...

: ; . 7 Case 8:15-cv-Q0011-TPB-CPT Document 146-21 Filed 12/20/19 Page 4 of 7 PagelD 1659
Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues

to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Attachment browser | The Elsmar Cove Discussions
a https://elsmar.com/elsmarqualityforum/threads/own-branc-labeling-nb-notified-body-r...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Partial FAl form requirements | The Elsmar Cove Discussions
BE https://elsmar.com/elsmarqualityforum/threads/ partial-fai-form-requirements.56660/...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Sample Size, Significant Figures, Scale | The Elsmar Cove Discussio...
Bp https://elsmar.com/elsmarqualityforum/threads/sample-size-significant-figures-scale.6...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Does your Registrar have a high Auditor Turnover Rate?
fh https://elsmar.com/elsmarqualityforum/threads/does-your-registrar-have-a-high-audit...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

AS9102 Revision A Released - 28 January 2004

fi https://elsmar.com/elsmarqualityforum/threads/as9102-revision-a-released-28-januar...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

ISO 9001:2008 4.2 Documentation - Where to put a Procedure
a https://elsmar.com/elsmarqualityforum/threads/iso-9001-2008-4-2-documentation-wh...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to have "Fake News" posted. Elsmar has never been sued.

Software Validation - Information Services in ISO 9001
a https://elsmar.com/elsmarqualityforum/threads/software-validation-information-servic...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Elevated work platforms - No evidence of inspection being perform...
Bp https://elsmar.com/elsmarqualityforum/threads/elevated-work-platforms-no-evidence-...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Application of Public Finance Management to Government Instituti...
ff https://elsmar.com/elsmarqualityforum/threads/application-of-public-finance-manage...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

ISO 13485 Quality Policy that concisely meets standard
fl https://elsmar.com/elsmarqualityforum/threads/iso-13485-quality-policy-that-concisely....

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Attachment browser | The Elsmar Cove Discussions
a https://elsmar.com/elsmarqualityforum/threads/design-input-output-in-stages-overkill....

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Design Approval Tests Procedure Contents
a https://elsmar.com/elsmarqualityforum/threads/design-approval-tests-procedure-cont...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

How the 50 Second Rule for an Operation was Derived
BE https://elsmar.com/elsmarqualityforum/threads/how-the-50-second-rule-for-an-operat...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

AIMF (FIAM?) - What it is? | The Elsmar Cove Discussions
a https://elsmar.com/elsmarqualityforum/threads/aimf-fiam-what-it-is.43289/

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.
Case 8:15-cv-00011-TPB-CPT Document 146-21 Filed 12/20/19 Page 5 of 7 PagelD 1660
Document Control Procedure Change |! The Elsmar Cove Discussio...

Bp https://elsmar.com/elsmarqualityforum/threads/document-control-procedure-change....

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Transfer of Technical File, CE Mark etc., for an OEM Medical Device
fi https://elsmar.com/elsmarqualityforum/threads/transfer-of-technical-file-ce-mark-etc-f...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

I'm trying to write detailed Customer Service Work Instructions
fi https://elsmar.com/elsmarqualityforum/threads/im-trying-to-write-detailed-customer-s...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Getting started with ISO 9001 - Cost? Implementation time?
a https://elsmar.com/elsmarqualityforum/threads/getting-started-with-iso-9001-cost-imp...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to have "Fake News" posted. Elsmar has never been sued.

Ethics and Quality Management|! The Elsmar Cove Discussions
a https://elsmar.com/elsmarqualityforum/threads/ethics-and-quality-management. 2469...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Selling Over the Counter Medical Devices in France
BE https://elsmar.com/elsmarqualityforum/threads/selling-over-the-counter-medical-devi...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Spam on the new 1SO9001:2008 being released today
fi https://elsmar.com/elsmarqualityforum/threads/spam-on-the-new-iso9001-2008-bein...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

FDA - "Net Quantity of Contents" - Manufacturing Filling Process

fi https://elsmar.com/elsmarqualityforum/threads/fda-net-quantity-of-contents-manufact...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Reflections of a great human being - Anniversary of Mahatma Gandhi
a https://elsmar.com/elsmarqualityforum/threads/reflections-of-a-great-human-being-an...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Implementing ISO 14001 into an existing ISO/TS 16949 Quality...

a https://elsmar.com/elsmarqualityforum/threads/implementing-iso-14001-into-an-existi...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to have "Fake News" posted. Elsmar has never been sued.

Software Validation Requirements for Class | Active Medical Device
BE https://elsmar.com/elsmarqualityforum/threads/software-validation-requirements-for-c...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Alternate Terms for NonConformance, Internal Audits, Corrective a...
Bp https://elsmar.com/elsmarqualityforum/threads/alternate-terms-for-nonconformance-i...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

ISO/TS 16949 Cl 8.2.3.1 - Monitoring and Measurement of...
fi https://elsmar.com/elsmarqualityforum/threads/iso-ts-16949-cl-8-2-3-1-monitoring-and...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to have "Fake News" posted. Elsmar has never been sued.

MSA for Non Manufacturing - Design Validation, Characterization a...
fl https://elsmar.com/elsmarqualityforum/threads/msa-for-non-manufacturing-design-val...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Significant Aspects and Impacts for Manufacturing of Pharmaceutic...
a https://elsmar.com/elsmarqualityforum/threads/significant-aspects-and-impacts-for-m...
Chris Paris Oxebriage Fake News - Note that Cnristopner Paris of Oxebridge continues

, ; ase 8:15-cy-00011-TPB-CPT_ Document 146-21 Filed 12/20/19 Page 6 of 7 PagelD 1661
to keep truly "Fake News", written in "Tabloid" styié bos oe eehar has never been sued. 9 9

Document Control Procedure needed | The Elsmar Cove Discussions
a https://elsmar.com/elsmarqualityforum/threads/document-control-procedure-needed....

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Device History Records (DHR) Component Traceability / Serial Num...
a https://elsmar.com/elsmarqualityforum/threads/device-history-records-dhr-componen...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Training Production Employees When We Have SOOO Many SOPs

BE https://elsmar.com/elsmarqualityforum/threads/training-production-employees-when-...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

FDA Requirements for the Use of Symbols on Medical Device Labels
a https://elsmar.com/elsmarqualityforum/threads/fda-requirements-for-the-use-of-symb...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

MDD 93/42 Annex | 12.3 - Medical Device Electrical Alarm Require...
fi https://elsmar.com/elsmarqualityforum/threads/mdd-93-42-annex-i-12-3-medical-devi...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Registration Certificate - What do you make of this?
fi https://elsmar.com/elsmarqualityforum/threads/registration-certificate-what-do-you-m...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Why don't we have more representation from Registrars at The Cov...
a https://elsmar.com/elsmarqualityforum/threads/why-dont-we-have-more-representati...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Listings of registrars certified to perform AS9100 audits?
a https://elsmar.com/elsmarqualityforum/threads/listings-of-registrars-certified-to-perfor...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Propose Aspects to evaluate risk impact? | The Elsmar Cove Discus...
Bp https://elsmar.com/elsmarqualityforum/threads/propose-aspects-to-evaluate-risk-imp...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Applying Risk to the Medical Device Document Control Program

fh https://elsmar.com/elsmarqualityforum/threads/applying-risk-to-the-medical-device-d...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Section /1 of ISO 13485 - Risk Management throughout Product...

fi https://elsmar.com/elsmarqualityforum/threads/section-7-1-of-iso-13485-risk-manage...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Nadcap AC/112 & AC/112/3 requirements

a https://elsmar.com/elsmarqualityforum/threads/nadcap-ac/112-ac/112-3-requirements....

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

New decree in France: Authorization required prior advertising Me...
a https://elsmar.com/elsmarqualityforum/threads/new-decree-in-france-authorization-re...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

Does AS9100 require that QA review all POs before release
BE https://elsmar.com/elsmarqualityforum/threads/does-as9100-require-that-qa-review-al...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues
to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.
MARA (Medical & Healthca re Regulatory Agency) Eso BOSE Bor Filed 12/20/19 Page 7 of 7 PagelD 1662

BE https://elsmar.com/elsmarqualityforum/threads/mhra-medical-healthcare-regulatory-a...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues

to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

When to Issue a Corrective Action? AS9100

Bp https://elsmar.com/elsmarqualityforum/threads/when-to-issue-a-corrective-action-as9...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues

to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

AS9100 Clause 7.4.1 Purchasing Process and Approved Supplier Lis...

ff https://elsmar.com/elsmarqualityforum/threads/as9100-clause-7-4-1-purchasing-proce...

Chris Paris Oxebridge Fake "News" - Note that Christopher Paris of Oxebridge continues

to keep truly "Fake News", written in "Tabloid" style, posted. Elsmar has never been sued.

More Results

Help Spread © Join Our ge Fine-tune
DuckDuckGo Team! Your Search Q
Help your friends and Help us raise the Learn how to search like
family join the Duck Side! standard of trust online. the pros.

Stay Informed

We don't track you, but others do.

Learn how to protect your privacy.

eyvyeo0
